         Case 2:20-cv-05908-RBS Document 20 Filed 03/16/21 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


POWERVAR, INC. t/a AMETEK                    :
POWERVAR                                     :
                                             :      CIVIL ACTION
               v.                            :
                                             :      NO. 20-5908
POWER QUALITY SCIENCES, INC.                 :
ET AL.                                       :


                                       MEMORANDUM

SURRICK, J.                                                                   MARCH 16, 2021

       In this breach of contract action, Defendants Power Quality Sciences, Inc. (“PQS”) and

Derek Sweat seek to supplement their motion to dismiss Plaintiff AMETEK Powervar’s

Amended Complaint to add the argument that the case should be dismissed for improper venue.

(ECF No. 15.) Federal Rule of Civil Procedure 12(g) bars successive or serial motions raising “a

defense or objection that was available to the party but omitted from its earlier motion.” Because

Defendants waived the improper venue argument by failing to raise it in their earlier motion to

dismiss, and because venue in the Eastern District of Pennsylvania is nevertheless proper,

Defendants’ Motion to Supplement will be denied.

I.     BACKGROUND

       Plaintiff AMETEK Powervar is company that designs, manufactures, and distributes

power supply equipment. (Am. Compl. ¶ 2, ECF No. 8.) Plaintiff and Defendants entered into a

Sales Representative Agreement, under which PQS and Sweat, who is the sole owner of PQS,

solicited and sold AMETEK Powervar products to customers in exchange for a commission. (Id.

¶¶ 9-13.) The Agreement explicitly requires that any action to enforce the Agreement be brought

in Pennsylvania state or federal court. (2017 Sales Agreement § 9.11, Am. Compl. Ex. B.)
           Case 2:20-cv-05908-RBS Document 20 Filed 03/16/21 Page 2 of 5




       Due to a restructuring of its sales operations in 2019, AMETEK Powervar terminated its

contract with PQS/Sweat. (Id. ¶ 19.) Pursuant to their Agreement, AMETEK Powervar agreed

to pay PQS/Sweat post-termination commissions for one year so long as PQS/Sweat did not

disclose confidential AMETEK Powervar information and did not sell products or solicit orders

of products that directly competed with AMETEK Powervar. (Id. ¶¶ 21-22.) After paying

PQS/Sweat over $413,000 in post-termination commissions, AMETEK Powervar learned that

PQS/Sweat sold a competitive product to an AMETEK Powervar customer, in violation of the

Sales Representative Agreement. (Id. ¶¶ 27-32.)

       As a result, Plaintiffs filed this lawsuit, asserting claims for breach of contract of the

Sales Representative Agreement and for preliminary and permanent injunctive relief.

Defendants each moved to dismiss Plaintiff’s Amended Complaint, contending that Plaintiffs

failed to state a claim pursuant to Rule 12(b)(6) and that the Court lacked jurisdiction over Sweat

pursuant to Rule 12(b)(5). (ECF Nos. 9, 10.) Neither motion raised the argument that the

Eastern District of Pennsylvania was an improper venue pursuant to Rule 12(b)(3).1 Plaintiff

filed a response in opposition to each Defendant’s motion. (ECF Nos. 13, 14.) Before the Court

could rule on Defendants’ motions to dismiss, Defendants jointly filed this Motion to

Supplement. (Mot. Supp., ECF No. 15.) Defendants request that the Court permit them to

supplement their motions to dismiss to add their improper venue argument.




       1
         The case originated in the Court of Common Pleas of Chester County, and was removed
to this Court. (ECF No. 1.) After Defendants filed motions to dismiss the original Complaint
(ECF Nos. 4, 5), Plaintiff filed the Amended Complaint, which mooted the earlier motions to
dismiss. Defendants never raised improper venue in the earlier motions to dismiss.


                                                  2
          Case 2:20-cv-05908-RBS Document 20 Filed 03/16/21 Page 3 of 5




II.     DISCUSSION

        Defendants argue that the Court has discretion to allow a party to supplement a Rule

12(b) motion to include otherwise waivable defenses. According to Defendants, because the

Court has not ruled on their separate motions to dismiss and Plaintiff has not responded to their

venue arguments, there is no threat of piecemeal motion practice or prejudice to Plaintiff.

Plaintiff responds that Defendants waived the defense of improper venue when they failed to

raise it in their motions to dismiss.

        Federal Rule of Civil Procedure 12(b)(3) allows a party to assert a defense for improper

venue. However, Rules 12(g) & 12(h) make clear that improper venue is waived if it is not

timely raised. Rule 12(g)(2) specifically states that “a party that makes a motion under this rule

must not make another motion under this rule raising a defense or objection that was available to

the party but omitted from its earlier motion.” Fed. R. Civ. P. 12(g)(2). Under Rule 12(h)(1), a

defendant waives the defense of improper venue by:

                (A) omitting it from a motion in the circumstances described in Rule
                12(g)(2); or
                (B) failing to either:
                        (i) make it by motion under this rule; or
                        (ii) include it in a responsive pleading or in an amendment
                        allowed by Rule 15(a)(1) as a matter of course.

Fed. R. Civ. P. 12(h)(1).

        Rule 12(g)(2), which is known as “the consolidation rule” is “intended to eliminate

unnecessary delay at the pleading stage by encouraging the presentation of an omnibus pre-

answer motion in which the defendant advances every available Rule 12 defense simultaneously

rather than interposing these defenses and objections in piecemeal fashion.” Leyse v. Bank of

Am. Nat. Ass’n, 804 F.3d 316, 320 (3d Cir. 2015) (citation and internal quotation marks omitted);

see also Myers v. Am. Dental Ass’n, 695 F.2d 716, 720 (3d Cir. 1982) (“Such a rule reflects a



                                                 3
           Case 2:20-cv-05908-RBS Document 20 Filed 03/16/21 Page 4 of 5




strong policy against tardily raising defenses that go not to the merits of the case but to the legal

adequacy of the initial steps taken by the plaintiff in his litigation, namely his service of process

on the defendant and his choice of forum for the action.”); Fed. R. Civ. P. 12(g), (h) advisory

committees notes to 1966 amendment (stating that the purpose of requiring all defenses to be

listed in one pleading is to prevent “piecemeal consideration of a case” and to “allow the court to

do a reasonably complete job” assessing the threshold defenses of a party).

       Accordingly, the interplay of Rules 12(g) and 12(h) requires “a party who raises a

defense by motion prior to answer to raise all such possible defenses in a single motion.” Myers

v. Am. Dental Ass’n, 695 F.2d 716, 720 (3d Cir. 1982). The defenses “cannot be raised in a

second, pre-answer motion.” Id. Based on these Rules, Defendants are barred from raising the

defense of improper venue. Defendants could have raised a defense of improper venue at the

outset of this litigation but failed to do so. Defendants have waived their right to raise improper

venue as a basis for dismissal now. The fact that the Court had not ruled on Defendants’ motion

to dismiss is of no consequence. Defendants’ piecemeal pre-Answer motion practice required

Plaintiff to respond to different arguments in different pleadings. Plaintiff was not afforded the

opportunity to respond to defenses and objections with a complete understanding of Defendants’

positions. This illustrates precisely what Rule 12(g)(2) and Rule 12(h)(1) were designed to

protect.

       Accordingly, Defendants’ motion is denied.2



       2
         Even if we were to permit Defendants to supplement their motions to dismiss and raise
the argument of improper venue, venue in this District is not a basis to dismiss the Amended
Complaint. Plaintiff’s claims center on the Sales Representative Agreement. That Agreement
contains a forum-selection clause requiring that “[a]ny action or claim brought by either party
under this Agreement . . . be brought in the appropriate state or federal court of the
Commonwealth of Pennsylvania.” (2017 Sales Agreement § 9.11.) The parties also agreed to
“irrevocably waive” any objections to venue in Pennsylvania. (Id.)


                                                  4
         Case 2:20-cv-05908-RBS Document 20 Filed 03/16/21 Page 5 of 5




III.   CONCLUSION

       For the reasons stated above, Defendants’ joint Motion to Supplement will be denied.

       An appropriate Order follows.



                                                    BY THE COURT:



                                                    /s/ R. Barclay Surrick
                                                    R. BARCLAY SURRICK, J.




        “[A] valid forum-selection clause [should be] given controlling weight in all but the most
exceptional cases.” Atlantic Marine Const. Co., Inc. v. U.S. Dist. Court for the Western Dist. of
Texas, 571 U.S. 49, 60 (2013). A forum selection clause is “presumptively valid” and must be
enforced absent a showing that “enforcement of the clause would violate a strong public policy
of the forum.” In Re Exide Tech., 544 F.3d 196, 218 n. 15 (3d Cir. 2008) (citations omitted).
Defendants do not contest the validity of the forum-selection clause. Instead they contend that
the events giving rise to the dispute did not occur in Pennsylvania but in Georgia, where Sweat is
domiciled and where PQS is incorporated. The forum-selection clause is dispositive of venue
and jurisdiction.


                                                5
